Title: To Thomas Jefferson from William Short, 6 April 1787
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris April 6. 1787

At length Longchamp is at an end. The company have just left me and I retire from the bustle of the procession to the calmer pleasure of writing to you. My apprehensions as to convenances  between some of the ladies were without ground. Mde. de Corny and the Marchioness de Chambaraud were previously acquainted. At least they had a great deal of conversation and talked of having met at some supper lately. I waited on Mde. de Corny yesterday. The bad weather prevented her coming the first day, some engagement yesterday, and thus she has only seen the procession to-day, although she seems to enjoy it in an eminent degree. Count Langeac brought only one of the three ladies of the first day, with him yesterday and to-day. It is the Countess de Neuilly and further I know not.—The weather was more favorable yesterday than to-day and of course there was a more numerous concourse. The Alley of the procession was changed this year from the accustomed one to that which leads from Madrid to la Muette. This was occasioned by the advice of a writer in the journal of Paris. The public have been thus informed of the advantage of a change from a narrow sandy path to a wide avenue, and as the public when informed, do what is right, they have not failed in this instance. You see sir that the liberty of the press does good every where. It is true that here the liberty is quoad hoc.
I have desired Barrois who superintends the striking of the map for the Abbé Morellet to have struck for you 200, on the same kind of paper with that which he employs for the Abbé Morellet. He thinks there will be difficulty as to the bank paper but will examine into the matter. I have begged him to finish his use of the plate as soon as possible that I may send it to London. At the Abbé Morellet’s request I have sent him to-day two of your maps and by your order two to M. Desmarets and two to M. de Crèvecoeur. I should have sent him at the same time a copy of your book as you desire, but have not been able to find where you kept them. Will you be so good as let me know it that I may comply with your request, and thus oblige at the same time M. de Crevecoeur?
I have recieved two letters from Mr. Dumas to be forwarded to Mr. Jay, inclosing a number of Leyden gazettes. He desires me to continue extracting from them such things as may be useful to you on your return. He says the affair at Amsterdam must rest in statu quo until you recieve your answer from America which you expected in four months.—He is exceedingly alarmed at the apprehensions of B—’s being sent to the Hague. He goes fully into the matter with Mr. Jay to shew him how impolitic it would be and how disagreeable to France. He declares that he could have nothing in common with him at the Hague, without losing the  confidence of his best friends. He does not mention his name in the letter to Mr. Jay, but alludes to what he had said of him on a former occasion. He begs I will let him know if I conjecture who the person is after leaving not the possibility of a doubt on the subject and desires the closest secrecy on my part. It appears clearly that he is really alarmed.
Yours of the 29th. arrived here last evening. I was much pleased to see that you approved of my having written to Mr. Jay; as I had doubts on the subject myself, arising from my perfect unacquaintance with whatever relates to matter of rank or etiquette. I will make use of the medals to be sent by the May packet to write him again.—Colo. Smith has not yet arrived, and I have heard nothing from him lately.
You will recieve Sir with this letter two others, one of which you will be surprized to see opened. I will explain to you the cause of it. When the newspapers arrived by the late packet it was observed that the tax had been altered, but instead of a diminution they had struck out 40.₶ and put in its room sixty odd. Petit before recieving them went to enquire into the reason of the augmentation. The Baron D’Oigny (from whom the letter is, which I have opened) with his usual civility and politeness, said he would have the affair regulated and immediately sent me the papers and letters, desiring only that he might retain for some days the enveloppe which had the post mark on it. When his letter arrived to-day Petit was so sure it was nothing but the enveloppe enclosed to you, that he insisted I would open the letter in order to avoid sending you an useless paper. On the contrary I find it is a letter which shews a continuation of those sentiments which the Baron D’Oigny expressed to me previous to your departure last year for England, and which make me regret again the delay with which the instructions from Congress on this subject are attended.
There is also enclosed an announce of the presentation of the Pope’s Nuncio. The porter tells me it was brought by his servant.
Mrs. Barrett continues in a low state of health. Her spirits seem much affected. M. de Crevecoeur thinks her certainly in a consumption. I fear that the ennui of Paris may at length be attended with serious consequences for her—she never moves out, sees nobody, and in fine leads a life proper to give a consumption were she clear of it. She desired some time ago I would let her know how she could have Miss Jefferson to see her; observing that you had promised to mention to Mde. l’Abbesse, that she had your permission  to recieve her. I told her that if you had done that I supposed there would be no difficulty. When I was at the convent some time ago I mentioned this circumstance to Miss Patsy, who told me in answer that you had said nothing about it to the Abbesse. I never see Mr. or Mrs. Barrett without their bringing the affair on the tapis. Although I conjecture your failure to speak to the Abbess was intentional, yet I have supposed it as well not to tell them so.
Blackden is still here—he told me this morning he should stay about six weeks longer. The list of the Americans is as you left it, except Carnes gone to London and Smith to Toulouse. I know of no new ones arrived. A Mr. Garnett who brought some letters and left a card for you two or three weeks past, came here a day previous to his departure for London and left a note for me expressing his mortification at not being able to see me, and desiring if there should be any commands for Mr. Vaughan, that they might be sent to his friend Mr. Milton, still at Paris. Be so good as let me know Sir if your wrist recieves any benefit from the waters or climate of Aix and rest assured of the warmest and sincerest sentiments of friendship with which I am & ever shall be Your, &c.,

W. Short


Petit who carried your letter to Miss Jefferson this morning tells me that she was in perfect health.

